UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FLORENCE MARIE JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:05-cr-00118-2)


Submitted:   August 23, 2006             Decided:   September 1, 2006


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann L. Ballard, BALLARD LAW OFFICE, Morgantown, West Virginia, for
Appellant.   Charles T. Miller, United States Attorney, W. Chad
Noel, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Florence Marie Johnson appeals her 120-month sentence

imposed following her guilty plea for conspiracy to distribute five

grams    or   more    of   cocaine    base,    in   violation   of   21   U.S.C.

§§ 841(a)(1) and 846 (2000).              Based on a prior felony drug

conviction, Johnson received the statutory minimum sentence.                See

21 U.S.C. §§ 841(b)(1)(B) and 851 (2000).               Finding no error, we

affirm.

              Johnson claims the district court could have used its

discretionary power to lower the term of imprisonment, as she is

the mother of two young children who will be living with her mother

while she is incarcerated.           However, United States v. Booker, 543

U.S. 220 (2005), did not alter the general rule that judges cannot

depart    below   a   statutorily     provided      minimum   sentence.    “[A]

district court has no discretion to impose a sentence outside of

the statutory range established by Congress for the offense of

conviction.”      United States v. Robinson, 404 F.3d 850, 862 (4th

Cir.), cert. denied, 126 S. Ct. 288 (2005).

              While a prerequisite for the mandatory minimum was a

finding that Johnson committed a prior drug felony, Booker does not

preclude proper judicial determination of prior convictions.                See

United States v. Cheek, 415 F.3d 349, 352-53 (4th Cir.), cert.

denied, 126 S. Ct. 640 (2005).         The district court thus did not err




                                       - 2 -
in applying the mandatory minimum sentence required by § 841(b)(1)(B).

          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 3 -